                                                                                    FILED
                                                                                 IN CLERK'S OFFICE
                                                                             US DISTRICT COlJRT E.D.N.Y

UNITED STATES DISTRICT COURT                                                       OCT 10 2019
EASTERN DISTRICT OF NEW YORK                                                *                        *
   ------------------------------------------------------ X                 BROOKLYN OFFICE
WILMINGTON SAVINGS FUND SOCIETY, FSB,

                                               Plaintiff,
                                                                    ORDER
                       -against-
                                                                    l 7-cv-6708 (ENV) (ARL)
CIRINCIONE ET AL,

                                               Defendant.
    ------------------------------------------------------ X

VITALIANO, D.J.

       Plaintiff Wilmington Savings Fund Society, FSB ("Wilmington") commenced this action

on November 16, 2017, against Lorin V. Cirincione ("Cirincione"), Suffolk Federal Credit Union

("SFCU"), CDCLI Funding Corporation ("CDCLI"), Community Development Corporation of

Long Island Inc. ("Community Development"), Citibank N .A. ("Citibank"), and Arthur E.

Houde, Jr. and Susan M. Houde as Trustee or Their Successor in Trust Under the Houde Living

Trust Dated August 20, 2001 (the "Houde Trust") pursuant to New York Real Property Actions

and Proceedings Law ("RPAPL") §§ 1301 et seq., seeking to foreclose on a mortgage

encumbering the property referred to as 4225 Mill Lane, Mattituck, New York 11952.

       To date, defendants Citibank, SFCU, CDCLI, Community Development and the Houde

trust have failed to answer or respond to the complaint. Plaintiff submitted a request for a

certificate of default against these defendants on January 18, 2018. The Clerk of Court entered

the certificates on January 28, 2018. Dkt. 10; Dkt. 12. Plaintiff filed a motion for a pre-motion

conference regarding its intent to move for default judgment and foreclosure and sale on August

2, 2018 and the Court held a pre-motion conference on August 16, 2018. Dkt. 18; Dkt. 20. The

parties requested leave to move for summary judgment on November 20, 2018 and the Court

granted the request in an Order on November 26, 2018. In accord with the grant of leave,


                                                 1
plaintiff moved for summary judgment, default judgment and judgment of foreclosure and sale

on January 7, 2019. Dkt. 24. Soon thereafter, the case, previously assigned to Judge Bianco,

was reassigned to the undersigned on May 31, 2019. The Court referred the motion to

Magistrate Judge Arlene R. Lindsay for a Report & Recommendation ("R&R"). See Order

Referring Motion, dated June 11, 2019. Judge Lindsay issued her R&R on August 12, 2019.

Dkt. 35. The R&R recommends that the motions for summary judgment and judgment of

foreclosure and sale be denied as defendant has raised a question of fact and that the motion for

default judgment as to the non-appearing defendants be granted. Notice of time to object to the

R&R was given. See R&R at 11. No party filed an objections. 1

                                            Discussion

       Where no party has objected to a magistrate judge's report and recommendation, clear

error review applies. See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp., 54

F. Supp. 3d 279, 283 (E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with

this standard, the Court finds it to be correct, well-reasoned and free of any clear error. The

Court, therefore, adopts the R&R, in its entirety, as the opinion of the Court.




1
 The record reflects that all parties were properly served with the R&R on August 14, 2019.
Dkt. 36.


                                                 2
                                           Conclusion

       For the foregoing reasons, the R&R is adopted, in its entirety, as the opinion of the Court.

Plaintiffs' motions are denied except as to its motion for default judgment against the non-

appearing defendants, which is granted. The Clerk of Court is directed to enter default judgment

against defendants SFCU, CDCLI, Community Development, Citibank, and the Houde Trust.




       So Ordered.

Dated: Brooklyn, New York
       October 4, 2019



                                                                             s/ENV

                                                            United States District Judge




                                                 3
